MILTON A. FRIEDMAN, Circuit Judge.
This cause came on for hearing on defendants’ motion to dismiss. This court of equity, after hearing argument of counsel, is of the opinion that a taxpayer should not be allowed to file a complaint in circuit court merely because he is dissatisfied with the result of the arbitration proceedings.
It is therefore ordered and adjudged — (1) That the complaint filed in this cause be, and the same hereby is, dismissed without prejudice. (2) That the plaintiff shall have ten days from the entry of this order within which to file an amended complaint to show jurisdiction of this court.